                                                                          1
                                                                          2
                                                                          3                           IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          5
                                                                          6
                                                                              PRINCE F. TSETSE,                                      No. C 18-1876 WHA (PR)
                                                                          7
                                                                                             Petitioner,                             ORDER LIFTING STAY;
                                                                          8                                                          REOPENING CASE; TO SHOW
                                                                                v.                                                   CAUSE;
                                                                          9
                                                                              ROBERT NEUSCHMID,                                      (Dkt. No. 34)
                                                                         10
                                                                                             Respondent.
                                                                         11                                                /
United States District Court
                               For the Northern District of California




                                                                         12
                                                                                      Petitioner, a California prisoner proceeding pro se, filed this habeas petition under 28
                                                                         13
                                                                              U.S.C. § 2254 challenging his conviction in state court. Petitioner timely filed an amended
                                                                         14
                                                                              petition claiming that he received ineffective assistance of counsel at trial, which claim was
                                                                         15
                                                                              exhausted. Respondent answered and petitioner filed a traverse. Petitioner was granted a stay
                                                                         16
                                                                              to exhaust two additional claims. He indicates that he has done so, and he has filed a second
                                                                         17
                                                                              amended petition containing the original claim and the two new claims. Good cause appearing,
                                                                         18
                                                                              the stay is LIFTED, the case is administratively REOPENED, and respondent is ordered to show
                                                                         19
                                                                              cause why a petition should not be granted based upon the three claims in the second amended
                                                                         20
                                                                              petition.
                                                                         21
                                                                                      It is hereby ordered as follows:
                                                                         22
                                                                                      1. Respondent shall file with the court and serve on petitioner, within sixty-three (63)
                                                                         23
                                                                              days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules
                                                                         24
                                                                              Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be
                                                                         25
                                                                              granted based on the three claim in the second amended petition. In doing so, respondent shall
                                                                         26
                                                                              file a new answer with a supporting memorandum that either replaces or supplements the
                                                                         27
                                                                              memorandum supporting the original answer. Respondent need not file new copies of
                                                                         28
                                                                              previously submitted exhibits.
                                                                          1          If petitioner wishes to respond to the answer, she shall do so by filing a traverse with the
                                                                          2   court and serving it on respondent within twenty-eight days of the date the answer is filed.
                                                                          3   Petitioner shall indicate whether the traverse supplements or replaces the previously-filed
                                                                          4   traverse.
                                                                          5          2. Respondent may file, within sixty-three (63) days, a motion to dismiss on procedural
                                                                          6   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the
                                                                          7   Rules Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file
                                                                          8   with the court and serve on respondent an opposition or statement of non-opposition within
                                                                          9   twenty-eight days of the date the motion is filed, and respondent shall file with the court and
                                                                         10   serve on petitioner a reply within fourteen days of the date any opposition is filed.
                                                                         11          IT IS SO ORDERED.
United States District Court
                               For the Northern District of California




                                                                         12
                                                                              Dated: March     4      , 2020.
                                                                         13                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                              2
